United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3705
                       ___________________________

                             Matthew Wade Parrish

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Jason Dingman, Individually and in his Official Capacity as Hamilton County
 Jailer; Dennis Hagenson, Individually and in his Official Capacity as Hamilton
                    County Sheriff; Hamilton County, Iowa

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                          Submitted: October 17, 2018
                             Filed: January 2, 2019
                                 ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

BENTON, Circuit Judge.

     Matthew Wade Parrish sued jailer Jason D. Dingman, Sheriff Dennis
Hagenson, and Hamilton County under 42 U.S.C. § 1983 and Iowa law. The district
court1 granted qualified immunity to Dingman and summary judgment to the
defendants. Parrish v. Dingman, 2017 WL 5560280 (N.D. Iowa Nov. 17, 2017).
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                         I.

      An Iowa state trooper stopped Parrish at a checkpoint. After testing for
sobriety and finding marijuana in the vehicle, police transported him to the Hamilton
County Jail. Dingman conducted the booking procedure.

       During booking, Parrish told Dingman he had several physical impairments
from breaking his right femur and right arm in a motorcycle accident five years
earlier. Dingman had heard about the accident and knew Parrish had significant
injuries. Parrish walked with a limp. He told Dingman that he wears prescription
glasses for double vision and special orthotic shoes because his right leg is shorter
than his left. Dingman let him keep his shoes and glasses in the holding cell. Parrish
also asked for an isolated cell due to his physical impairments. After completing
intake, Dingman gave Parrish a mattress to make him more comfortable and escorted
him to the male holding cell. During booking and intake, Parrish was cooperative.

       Surveillance video captured what happened next. Parrish walked through the
cell door holding the mattress in front of his chest. Dingman was behind him. Seeing
another inmate in the cell, Parrish turned to face Dingman and asked again for an
isolated cell. Dingman shook his head no. Parrish then stepped forward toward the
open cell door “to get the doorway open to get [Dingman’s] answer.” The mattress
protruded through the cell door.




      1
       The Honorable Leonard T. Strand, Chief Judge, United States District
Court for the Northern District of Iowa.

                                         -2-
      Dingman believed Parrish was attacking him and trying to leave the holding
cell. He was concerned Parrish could use the mattress as a shield. Dingman then
stepped into the cell, pushed Parrish into the wall, leveraged him to the floor with his
hands on Parrish’s arm and neck, and handcuffed him. Parrish’s right wrist was
swollen and bruised from the handcuffs. He later received chiropractic treatment for
lower back pain and four injured ribs. He also sought mental health treatment.

       Parrish sued Dingman, Hagenson, and Hamilton County under federal and state
law. The officers and the County invoked qualified and statutory immunity. The
district court granted them summary judgment. Parrish appeals his claims against
Dingman for excessive force and assault and battery, and his claim against the County
for respondeat superior liability.

                                          II.

       This court reviews de novo the grant of summary judgment on the basis of
qualified immunity, “viewing the record in the light most favorable to the nonmoving
party and drawing all reasonable inferences in that party’s favor.” Chambers v.
Pennycook, 641 F.3d 898, 904 (8th Cir. 2011). Qualified immunity shields Dingman
from liability in this § 1983 action unless Parrish can show: (1) that Dingman
“violated a statutory or constitutional right, and (2) that the right was ‘clearly
established’ at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S.
731, 735 (2011), quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

      Parrish’s excessive-force claim is governed by the Fourth Amendment’s
objective reasonableness standard. Hicks v. Norwood, 640 F.3d 839, 842 (8th Cir.
2011) (“It is settled in this circuit that the Fourth Amendment’s ‘objective
reasonableness’ standard for arrestees governs excessive-force claims arising during
the booking process.”). To prove a constitutional violation, Parrish must show that
Dingman’s use of force was not objectively reasonable under the particular


                                          -3-
circumstances. Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009).
Objective reasonableness is “judged from the perspective of a reasonable officer on
the scene, rather than with the 20/20 vision of hindsight.” Graham v. Connor, 490
U.S. 386, 396 (1989). In determining objective reasonableness, a court may look to
“the relationship between the need for the use of force and the amount of force used;
the extent of the plaintiff’s injury; any effort made by the officer to temper or to limit
the amount of force; the severity of the security problem at issue; the threat
reasonably perceived by the officer; and whether the plaintiff was actively resisting.”
Zubrod v. Hoch, 907 F.3d 568, 577 (8th Cir. 2018), quoting Kingsley v.
Hendrickson, 135 S. Ct. 2466, 2473 (2015). A court must also consider the
“legitimate interests in managing a jail” and give “deference to policies and practices
needed to maintain order and institutional security.” Kingsley, 135 S. Ct. at 2474.

       Parrish argues the use of any force was unreasonable because no reasonable
officer would think he was actively resisting or posing any threat—he was unarmed,
had significant physical impairments, and was cooperative during booking. See
Brown, 574 F.3d at 499 (“[F]orce is least justified against nonviolent misdemeanants
who do not flee or actively resist arrest and pose little or no threat to the security of
the officers or the public.”). He contends this case is similar to Shekleton, where the
use of force against a suspect with known disabilities was not objectively reasonable.
Shekleton v. Eichenberger, 677 F.3d 361, 366 (8th Cir. 2012). Shekleton, however,
is factually distinguishable. The suspect was not in jail and posed no threat to the
officer. Id. The officer used a taser—more intrusive force than Dingman
used—despite knowing that Shekleton’s physical disabilities prevented him from
complying with orders to place his hands behind his back. Id.

      Parrish was in jail. Jailers like Dingman have an important interest in
maintaining order and institutional security within the jail. See Kingsley, 135 S. Ct.
at 2474. After Dingman refused to give him an isolated cell, Parrish stepped forward
toward the open cell door. A reasonable officer could believe Parrish was trying to


                                           -4-
leave the holding cell, justifying force to maintain order and security in the jail. Id.
By holding the mattress in front of his chest and pushing it through the open door,
Parrish limited Dingman’s ability to close the door and to stop Parrish from leaving
the cell. It was reasonable for Dingman to view this as passive resistance and a threat
to his safety, further justifying the use of force. See Hicks, 640 F.3d at 842
(explaining the use of force is justified where the officer has a reasonable belief a
detainee constitutes a threat to his safety); Wertish v. Krueger, 433 F.3d 1062,
1066–67 (8th Cir. 2006) (“When a suspect is passively resistant, somewhat more
force may reasonably be required.”).

       Parrish further contends that the amount of force used was unreasonable.
“[O]fficers are often forced to make split-second judgments—in circumstances that
are tense, uncertain, and rapidly evolving—about the amount of force that is
necessary in a particular situation.” Graham, 490 U.S. at 397. Dingman was forced
to make a split-second judgment when Parrish suddenly moved toward an open cell
door holding the mattress. To restrain and handcuff him, Dingman forced him into
the wall and leveraged him to the ground. This is a common technique to restrain
individuals and was proportional to the need for force. See Blazek v. City of Iowa
City, 761 F.3d 920, 923 (8th Cir. 2014) (describing a similar handcuffing technique
as a “relatively common and ordinarily accepted non-excessive way to detain an
arrestee,” quoting Rodriguez v. Farrell, 280 F.3d 1341, 1351 (11th Cir. 2002));
Hosea v. City of St. Paul, 867 F.3d 949, 958–59 (8th Cir. 2017) (finding no
constitutional violation where an officer tackled a suspect after he began complying
with orders to lower himself to the ground); Hicks, 640 F.3d at 842 (holding the
officer’s use of an arm-bar maneuver to restrain a resistant detainee objectively
reasonable). Cf. Cravener v. Shuster, 885 F.3d 1135, 1140 (8th Cir. 2018)
(“Unarmed, passively resisting subjects can pose a threat necessitating the use of taser
force.”). Dingman’s handcuffing also complied with Hamilton County Jail policy
authorizing the use of “hands” and “compliance holds” against a passively resistant



                                          -5-
inmate. See Kingsley, 135 S. Ct. at 2474 (recognizing courts’ “deference to policies
and practices needed to maintain order and institutional security is appropriate”).

      Due to the need to maintain order and institutional security and Dingman’s
reasonable belief that Parrish posed a security threat, the amount of force used was
objectively reasonable. Because he did not violate Parrish’s constitutional rights,
Dingman is entitled to qualified immunity.

                                          III.

       Parrish also appeals the grant of summary judgment on the Iowa state-law
claims for assault and battery and respondeat superior liability. To prevent an
arrested person from escaping, Iowa law permits police to use the amount of force
that the officer “would be justified in using if the officer . . . were arresting such
person.” Iowa Code § 804.13. To make an arrest, police can use “any force which
the . . . officer reasonably believes to be necessary to effect the arrest.” Id. § 804.8.
Iowa courts apply an objective reasonableness standard to an officer’s use of force
under these statutes. See Chelf v. Civil Serv. Comm’n of Davenport, 515 N.W.2d
353, 355–56 (Iowa Ct. App. 1994). See also Lawyer v. City of Council Bluffs, 240
F. Supp. 2d 941, 953 (S.D. Iowa 2002). Because Dingman’s use of force was
objectively reasonable, summary judgment was appropriate for the assault and battery
and respondeat superior claims. See Iowa Code § 670.4(1)(c) (no municipal liability
where the employee “exercis[es] due care[] in the execution of a statute”); Dickens
v. Associated Anesthesiologists, P.C., 709 N.W.2d 122, 125 (Iowa 2006) (“One of
the limitations of the [respondeat superior] doctrine is that the employer has no
liability unless the employee is liable.”).

                                     *******

      The judgment is affirmed.


                                          -6-
WOLLMAN, Circuit Judge, concurs in the result.
           ______________________________




                            -7-